Case 1:17-cv-01789-DLC Document 462 Filed 09/30/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION, 17-CV-1789 (DLC)

Plaintiff,
Vv.

LEK SECURITIES CORPORATION,
et al,

Defendants.

 

 

CONSENT OF DEFENDANT SAMUEL LEK

1. Defendant Samuel Lek (“Defendant” or “Sam Lek”) acknowledges having been
served with the Complaint filed by the Securities and Exchange Commission (“SEC” or
“Commission”) in this action, enters a general appearance, and admits the Court’s jurisdiction
over Defendant and over the subject matter of this action.

2. Defendant Sam Lek hereby admits the facts contained in paragraph 4 below and
consents to the entry of the final Judgment in the form attached hereto (the “Final Judgment”)
and incorporated by reference herein, which, among other things:

(a) permanently restrains and enjoins Defendant from violations of Section
17(a) of the Securities Act of 1933 [15 U.S.C. §77q(a)] and Sections
9(a)(2) [15 U.S.C. § 78i(a)(2)] and 10(b) [15 U.S.C. §78j(b)] of the
Securities Exchange Act of 1934 (“Exchange Act’) and Rule 10b-5
thereunder [17 C.F.R. § 240.10b-5]; and

(b) orders Defendant to pay a civil penalty in the amount of $420,000 under
Case 1:17-cv-01789-DLC Document 462 Filed 09/30/19 Page 2 of 6

Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)].

3. Defendant agrees that he shall not seek or accept, directly or indirectly,
reimbursement or indemnification from any source, including but not limited to payment made
pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays
pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof
are added to a distribution fund or otherwise used for the benefit of investors. Defendant further
agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any
federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final
Judgment, regardless of whether such penalty amounts or any part thereof are added to a
distribution fund or otherwise used for the benefit of investors.

4, Defendant Sam Lek admits that Avalon FA Ltd’s trading activity through Lek
Securities as alleged in the Complaint occurred and constituted violations of the federal
securities laws.

5. Defendant waives the entry of findings of fact and conclusions of law pursuant to
Rule 52 of the Federal Rules of Civil Procedure.

6. Defendant waives the right, if any, to a jury trial and to appeal from the entry of
the Final Judgment.

7. Defendant enters into this Consent voluntarily and represents that no threats,
offers, promises, or inducements of any kind have been made by the Commission or any
member, officer, employee, agent, or representative of the Commission to induce Defendant to
enter into this Consent.

8. Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.
Case 1:17-cv-01789-DLC Document 462 Filed 09/30/19 Page 3 of 6

9. Defendant will not oppose the enforcement of the Final Judgment on the ground,
if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and
hereby waives any objection based thereon.

10. Defendant waives service of the Final Judgment and agrees that entry of the Final
Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant
of its terms and conditions. Defendant further agrees to provide counsel for the Commission,
within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit
or declaration stating that Defendant has received and read a copy of the Final Judgment.

11. Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims
asserted against Defendant Sam Lek in this civil proceeding. Defendant acknowledges that no
promise or representation has been made by the Commission or any member, officer, employee,
agent, or representative of the Commission with regard to any criminal liability that may have
arisen or may arise from the facts underlying this action or immunity from any such criminal
liability. Defendant waives any claim of Double Jeopardy based upon the settlement of this
proceeding, including the imposition of any remedy or civil penalty herein. Defendant further
acknowledges that the Court’s entry of a permanent injunction may have collateral consequences
under federal or state law and the rules and regulations of self-regulatory organizations, licensing
boards, and other regulatory organizations. Such collateral consequences include, but are not
limited to, a statutory disqualification with respect to membership or participation in, or
association with a member of, a self-regulatory organization. This statutory disqualification has
consequences that are separate from any sanction imposed in an administrative proceeding. In
addition, in any disciplinary proceeding before the Commission based on the entry of the

injunction in this action, Defendant understands that he shall not be permitted to contest the
Case 1:17-cv-01789-DLC Document 462 Filed 09/30/19 Page 4 of 6

factual allegations of the Complaint in this action.

12. Defendant understands and agrees to comply with the terms of 17 C.F.R.
§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant
or respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings.” As part of Defendant’s agreement to
comply with the terms of Section 202.5(e), Defendant: (i) will not take any action or make or
permit to be made any public statement denying, directly or indirectly, any allegation in the
complaint or creating the impression that the complaint is without factual basis; (ii) will not
make or permit to be made any public statement to the effect that Defendant does not admit the
allegations of the complaint, or that this Consent contains no admission of the allegations; (iii)
upon the filing of this Consent, Defendant hereby withdraws any papers filed in this action to the
extent that they deny any allegation in the complaint; and (iv) stipulates for purposes of
exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, that the
allegations in the complaint are true, and further, that any debt for disgorgement, prejudgment
interest, civil penalty or other amounts due by Defendant under the Final Judgment or any other
judgment, order, consent order, decree or settlement agreement entered in connection with this
proceeding, is a debt for the violation by Defendant of the federal securities laws or any
regulation or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
Code, 11 U.S.C. §523(a)(19). If Defendant breaches this agreement, the Commission may
petition the Court to vacate the Final Judgment and restore this action to its active docket.
Nothing in this paragraph affects Defendant’s: (i) testimonial obligations; or (ii) right to take
legal or factual positions in litigation or other legal proceedings in which the Commission is not

a party.
Case 1:17-cv-01789-DLC Document 462 Filed 09/30/19 Page 5 of 6

13. Defendant hereby waives any rights under the Equal Access to Justice Act, the
Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to
seek from the United States, or any agency, or any official of the United States acting in his or
her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,
expenses, or costs expended by Defendant to defend against this action. For these purposes,
Defendant agrees that Defendant is not the prevailing party in this action since the parties have
reached a good faith settlement.

14. ‘In connection with the ongoing litigation of this case, Sam Lek agrees to
cooperate with the SEC fully and truthfully in the ongoing litigation of this matter, regardless of
the time period in which the cooperation is required, including but not limited to: (i) providing
or authenticating documents as requested by the SEC; (ii) providing the SEC with information in
his possession that is reasonably related to the litigation; and (iii) appearing at depositions,
hearings, or trials when requested by the SEC and without requiring a subpoena, but if the SEC
chooses to issue a subpoena, Sam Lek agrees that his counsel of record in this litigation will
accept service of such subpoenas.

15. Defendant agrees to waive all objections, including but not limited to,
constitutional, timeliness, and procedural objections, to the administrative proceeding that will be
instituted when the judgment is entered.

16. Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.
Case 1:17-cv-01789-DLC Document 462 Filed 09/30/19 Page 6 of 6

17. | Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.

Dated: Saye Sere hah 23 “0G

On SEPTEMBER, 23, 2019, Samuel Lek, a person known, personally appeared before me
and acknowledged executing the foregoing Consent.

Notary Public \
Commission expires: O2. OA. TSR 3

 

 

 

i . rk County #

* Qualified in Now Yor 3

2 . J 1GAG386866 e
cA

. ’
p Zo %s .? Ss
Kenic Lome Lt ee ee

= 0 eT TCO 1
Approved as to form: = NOTARY PUBLIC

Same e®

“4, My Ps
Kevin J. Harnisch “ag ON EX “oo
Norton Rose Fulbright US LLP
799 9th Street NW, Suite 1000
Washington DC 20001
Attorney for Defendant

 
